Terral, L,
delivered the opinion of the court.
The policy of life insurance issued by the Equitable Life Association of the United States upon the life of Charles D. Williams, payable to his wife, Lula B. Williams, became, upon its delivery to the insured, a vested interest in the wife, and such interest was thereafter irrevocable by the assured except with the consent of the beneficiary. The express terms of the contract as written in the policy make the proceeds of it payable to the wife, and this gives her in law the absolute title to the policy, and she alone could sue upon it in a court of law; and there could be no remedy upon it in equity for any supposed interest of the insured or of his assignee, for no such interest could be acquired except with the consent of the beneficiary.
If by the common law no vested interest in contracts like the present passed to the beneficiary until the policy came to his possession, still § 1964, code 1892 [§ 1261, code 1880], providing that the proceeds of a life insurance policy shall inure to the party therein named as beneficiary, would, in contracts like this, vest an absolute and indefeasible interest in the wife from the time of the issuance of the policy.
Bliss on Life Insurance, says: “If the policy, -when issued, expressly designates a person as entitled to receive the insurance money, such designation is conclusive, unless some question arises as to the rights of creditors of the person who paid the premiums and procured the insurance. The receipt of the designated person will discharge the company, and he will be entitled to maintain an action. It is the general rule that a policy, and the money to become due under it, belong, the moment it is issued, to the person or persons named as beneficiary or beneficiaries, and there is no power in the person procuring the insurance, by any act of his, by deed or will, to transfer to any other person the interest of the person named. The person designated in the policy is the proper person to receipt for and to sue for the money.” Bliss on Life Ins., secs. 316, 317 (1st eel.). And in § 339 the author further says: *403“Where the policy designates a person to whom the insurance money is to be paid, the person who procures the insurance, and who continues to pay the premiums, has no authority, by will or deed, to change the designation or title to the money. Pie'is under no obligation to continue to pay the premiums, unless he has covenanted so to do, but if he does so, the person originally designated in the policy will derive the benefit. The change of designation can only be made by the person originally designated, and therefore all of such persons must concur in the change.”
The same principles are maintained in other authorities. Cooke on Life Ins., see. 74, note; 2 Joyce on Ins., sec. 730; Central Bank v. Hume, 128 U. S., 206; Harley v. Heist, 86 Ind., 196, s.c. 11 Am. Rep., 285; Hooker v. Sugg, 102 N. C., 115, s.c. 11 Am. St. Rep., 717; Griffith v. Ins. Co., 101 Cal., 627, s.c. 40 Am. St. Rep., 96; In re Dobbel, 104 Cal., 432, s.c. 43 Am. St. Rep., 123; Garner v. Germania Life Ins. Co., 110 N. Y., 266.
Other eases cited by the learned counsel of appellant con-traA'-ene the principles herein announced, but Ave think the authorities folloAved by us contain the better and sounder view of the subject.

The judgment of the circuit court is affirmed'.